Citation Nr: 1726519	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1973 to November 1976.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified at an April 2014 Board hearing.  A transcript is of record.  


FINDING OF FACT

The Veteran does not have a right knee disability that is caused by his active military service or proximately due to a service connected disability.  


CONCLUSION OF LAW

A right knee disability was not incurred in service, and such disability is not proximately due to or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted entitlement to service connection for a right knee disability.  Specifically, he contends that his right knee disability was caused when he fell while using crutches due to a service-connected left knee injury.  The Board finds, after a careful review of the evidence, that service connection for a right knee disability is not warranted. 

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A review of the Veteran's service treatment records do not show treatment or a diagnosis of a right knee disability in service.  The Veteran's August 1976 Report of Medical History that was completed at the time of separation notes that the Veteran's lower extremities were evaluated as clincally normal.  A National Guard examination completed in May 1981 identified no right knee disability.  Other periodic examinations dated June 1985 and September 1995 from the Veteran's National Guard service evaluated him as clinically normal.  However, on his September 1995 Report of Medical History from his National Guard service, the Veteran does mention that his right knee "locks up."  

The Veteran was afforded a VA medical examination in May 2011.  At that time the Veteran reported that he injured his right knee one year after his left knee injury in 1991.  At the examination, the Veteran complained of knee pain after kneeling or standing at work.  After examining the Veteran, the VA examiner diagnosed him with minor degenerative changes of the right knee and opined that it was less likely than not that the Veteran's right knee disability was related to his active military service to include as being proximately due to or aggravated by his left knee disability.  The examiner explained that there were no compensatory findings and objective examinations of the knee were normal.  Further, the degenerative changes found on x-ray were age appropriate.  

In June 2015, the Veteran had another VA examination and it was noted that the right knee was normal at this time.  The examiner opined that the right knee strain had resolved or healed and the examination was benign.  The x-rays showed chronic degenerative changes, but these changes were not due to his service connected left knee.  The examiner opined that his right knee disability is age-related, and was neither caused nor aggravated by the Veteran's left knee disability.  The examiner based this opinion on the fact that it has not been medically established that injury to one knee or joint is likely to cause excessive wear in the contralateral joints.  Lastly, the examiner stated that it was not possible to conclude that the right knee condition is a continuation of the injury that occurred while the Veteran was on crutches.  

While the evidence shows that the Veteran had a right knee strain that he sustained during a fall post active duty service, it has not been shown that his disability or injury continues to this day nor has it been shown that any previously diagnosed right knee is related to his active military service to include as secondary to his left knee disability.  As such, service connection for a right knee disability either on a direct or secondary basis is not warranted in this case.  The Veteran did not have any complaints or treatment for a right knee disability during service and his Report of Medical Examination completed at discharge evaluated the Veteran has clinically normal.  A review of his post active duty service records notes that he was clinically normal during a National Guard examination completed in 1981, 1985 and 1995.  The Veteran did not have any complaints or injury of a right knee injury until 1991, which is more than twenty years post service discharge.  Additionally, there is no lay or medical evidence of complaints or treatment for right knee pain within one year from service discharge.  As, such the remaining elements of service connection on a direct basis have not been met. 

The Veteran provided statements that he believes his right knee disability is related to his service-connected left knee disability.  However, there is no evidence for record linking his right knee disability to any of his service connected disabilities. 

The only evidence of record that links the Veteran's right knee disability to his service connected left knee disability is the Veteran's own statements, to include his hearing statements.  While lay persons are, in some cases, competent to provide such opinions regarding etiology, the Board finds that the opinion of the VA examiner is more probative.  Specifically, the VA examiner has experience, education, and training that the Veteran is not shown to have.  As such, that opinion, which is both competent and adequate, is given more probative weight. 

Thus, the Board finds that the evidence weighs against a finding for service connection for a right knee disability.  As such, service connection is denied.  The preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).   

The Veteran was provided VA examination in May 2011 and June 2015 which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


